Citation Nr: 1433796	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  94-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to include residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied entitlement to service connection for a back disability on the basis that new and material evidence had not been submitted to reopen the previously denied claim.

In a July 1996 decision, the Board determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for service connection for a back disorder.  The Veteran appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In an October 1998 order, the Court vacated and remanded the case to the Board for compliance with a recent Court determination. 

In a July 1999 decision, the Board reopened the Veteran's claim of entitlement to service connection for a back disorder and remanded the issue for further development.

In March 2006, the Board denied the Veteran's claim based on a finding that the medical evidence of record failed to establish that his current lower back disorder was the result of a disease or injury in service. 

The Veteran appealed from the Board's decision.  In a November 2007 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action.  The Court concluded that the Board failed to provide an adequate statement of the reasons or bases for its decision and that VA failed to provide an adequate medical examination. 

Specifically, the Court found that the Board failed to address the competency, credibility, and probative value of the Veteran's statements concerning his back injury, continuous symptoms, and post-service treatment.  Similarly, the Court found that the VA examiner failed to discuss all positive evidence in support of the Veteran's claim, including the Veteran's statements.  The Court further found that the VA examiner relied on an erroneous statement as to the Veteran's prior medical history as reflected by his treatment records.

Per the Joint Motion for Remand instructions, the Board again remanded this issue for additional development in an October 2009 decision.

In October 2012, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  In January 2013, the Board received the VHA medical opinion.  Unfortunately, however, the Board determined that additional clarification was necessary prior to the adjudication of the Veteran's claim and returned the claims file to VHA.  In July 2013, a second VHA medical opinion was provided to the Board.  The Veteran was provided with copies of both medical opinions and provided an opportunity to present further argument and/or evidence.

The Veteran testified before a Veterans Law Judge in February 1996.  He subsequently testified before a Veterans Law Judge in June 2004.  The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Additionally, when two hearing have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a June 2014 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.


FINDING OF FACT

A low back disorder, to include residuals of a lumbar laminectomy, was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

A low back disorder, to include residuals of a lumbar laminectomy, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a May 2002 letter which explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

After issuance of the May 2002 letter, and opportunity for the Veteran to respond, the September 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  The Board concludes below that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a low back disorder, to include residuals of a lumbar laminectomy, and thus any questions as to the effective date to be assigned are rendered moot.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, the reports of December 1975, September 2000 and June 2010 VA examinations and January 2013 and July 2013 VHA medical opinions.  Notably, during his June 2004 hearing, the Veteran testified regarding treatment he received for his back since service.  He testified at that time that records were unavailable from several private facilities.  

As noted above, the Board previously remanded this case because the VA medical opinions of record were inadequate.  The actions requested by Board were completed.  Also, a medical opinion was obtained from a VA physician in June 2010, and two additional VHA medical opinions were obtained in January 2013 and July 2013, copies of which have been incorporated into the claims file.  The Board finds that the medical opinions are highly responsive to the Board's remand questions and reflect an understanding of the information sought by the Board to include a complete rationale for the medical opinions rendered.  Therefore, having reviewed the medical opinion and supporting rationale, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the June 2010 VA examination report and January 2013 and July 2013 VHA medical opinions reflect that the VA examiners who conducted these examinations reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2010 examination report and January 2013 and July 2013 VHA medical opinions are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Lastly, as noted above, VA afforded the Veteran hearings on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings, the Veteran Law Judges identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The Veteran Law Judges inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veteran Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, the Veteran's wife, and the Veteran's representative as well as the testimony of the Board hearings.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran claims that he is entitled to service connection for his current low back disorder because he has experienced symptoms of back pain since being kicked in the back during service.  He states that he initially sought post-service treatment for such symptoms in 1965 and received intermittent treatment at facilities that no longer in existence, but such records are no longer available.

The Veteran submitted statements in support of his claim in 1993.  A statement from R.A.S. indicates that he was stationed with the Veteran and worked with him on a construction assignment.  He indicated that while working on a sidewalk project, he left the site to get materials and returned to see the Veteran taken from the site in an ambulance after an apparent altercation with another soldier.  He further stated that the Veteran suffered an injury to 3 ribs and returned to the barracks with a "wrap" covering his ribs and part of his back.  In addition, a statement by the Veteran's wife indicated that he had complained of back pain since the time they married and that the physician treating him for back pain in October 1975 told her that his back pain was the result of a strong blow to the back.  She further stated that the Veteran remembered receiving a blow to his back during his military service in 1962 and the physician concluded that the in-service injury was the cause of his back disability. 

The Veteran also gave extensive testimony during his 1996 and 2004 travel board hearings and at 1991 and 1994 personal hearings regarding the initial onset of his low back disorder and the treatment he received for his back since his discharge from service in 1963.  He testified that he initially sought treatment for low back pain in 1965 at Lincoln Memorial Hospital, but that he had been informed that any treatment records no longer existed.  During his 2004 travel board hearing, he testified that he received intermittent treatment at several public health clinics that no longer existed.  He has consistently testified that he injured his back in service when he was kicked in the back, and continued to experience recurrent back problems which began since his service.  After his discharge, he worked as a stocker in a grocery store and experienced back pain.  Because he lacked medical insurance he infrequently sought medical treatment for his back complaints and used over-the-counter medications for his back pain.

The Veteran's service treatment records show that he complained of dyspnea in May 1963 after being kicked in the back.  X-ray studies revealed fractures to the left 8th, 9th and 10th ribs.  There is no evidence of any complaints, findings, treatment or diagnoses associated with a back disability.  His October 1963 separation examination report indicates that clinical evaluation of the spine was normal. 

An October 1975 VA Emergency Room treatment note stated that the Veteran reported that he injured his back in 1963 while working construction in the Army.  X-rays in October 1975 were negative.

When receiving treatment for this pain in October 1975, he gave a history of having been hit by a shovel in his low back in 1963 while still in the service.  

The Veteran underwent a VA examination in December 1975.  The report noted that the Veteran experienced recurrent low back pain since service and that a prior examination report found him to have chronic recurrent myofascial syndrome with a superimposed strong psychophysiological reaction.  X-ray studies of the spine were negative for abnormality.  The diagnosis was chronic low back strain. 

An August 1979 treatment report noted that the Veteran had complaints of frequent back pain.

A June 1981 VA treatment record noted that the Veteran presented with complaints of low back pain that "comes and goes".  The physician noted a long history of lower back pain with acute exacerbation in the last few weeks.  On examination there was no tenderness or muscle spam.  The diagnosis was lower back pain which was presently asymptomatic without neurological deficit.

A November 1982 treatment record notes the Veteran's history of having fallen in the bathtub one year before.  The assessment was low back pain.  

A November 1983 VA X-ray study revealed evidence of moderate spondylosis.  

In September 1993, the Veteran underwent a right L4-L5 hemilaminectomy and discectomy at a VA facility.  Subsequent treatment records indicate ongoing treatment for low back complaints.

An undated private neurologic evaluation report indicates that the Veteran was examined in November 1995.  He gave a history of low back trauma in 1963 while he was still in service.  The report noted that the Veteran's pain was initially non-severe, but that it worsened 2 to 3 years later.  It also noted that the Veteran subsequently underwent a laminectomy in 1992 without complications or sequelae.  The diagnoses include chronic lumbosacral strain with active herniated nucleus pulposus (HNP) L3-L4, L1-L2 and status post laminectomy L4-L5.  The private examiner opined that the Veteran's lower back disorder was due to his in-service incident, based on the Veteran's stated history of lower back pain since service.

In September 2000, the Veteran underwent a VA orthopedic examination.  The examination report noted that the Veteran's claims file was reviewed in conjunction with a physical examination.  The Veteran referred to an incident in service in which he was knocked unconscious and was hit on his thoracic area with rib fractures.  He reported that the first time he went to a doctor was in 1965 on two occasions with complaints of localized back pain.  The examiner diagnosed status post right L4-L5 laminectomy with a small to moderate sized right paracentral HNP at L1-L2 level.  The examiner noted that the Veteran's service treatment records were silent with regard to a low back disorder.  He had been diagnosed with rib fractures, which the examiner noted were in an anatomically different area than his lumbar spine.  The examiner also noted that there was no medical evidence of a low back disorder from the time of the Veteran's discharge from service in 1963 until October 1975, which was 12 years after his service.  The examiner opined that there was no medical possibility of a relationship between the in-service injury and the Veteran's current back disorder.  Notably, the date of the onset of the low back pain was in October 1975 as it was the first time in the claims folder for treatment of a low back condition.  The examiner also noted that the Veteran went to the Emergency Room in October 1975 and the doctor noted that he was working construction.  However, the Board notes that the October 1975 VA treatment note stated that the Veteran reported that he injured his back in 1963 while working construction in the Army.

A November 2004 private treatment report noted that x-rays demonstrated degenerative spondylosis and degenerative discogenic disease.

Per the October 2009 Board remand instructions, the Veteran underwent a VA examination in June 2010.  The Veteran reported that the first injury to his back occurred while in the military in 1963 when he was working at a golf course and was assaulted by several others who had threatened to harm him before.  He indicated that he was hit on the side and kicked while he was on the ground.  He stated that he was found on the ground unconscious and taken to the hospital.  He then reported reinjuring his back after his service when working at a social services office where he had to move boxes.  This injury necessitated surgery as he had a herniated disc in his low back since 1993.  In September 1993 he underwent a right L4-L5 hemilaminectomy and discectomy.  There was also a report of trauma to his back in November 1982 due to a fall in a bathtub one year earlier.  In May 2007, he also underwent a decompressive laminectomy L2-3 with right discectomy.  It was noted that the Veteran retired in 1981 due to his back problems.  The diagnosis was lumbar degenerative joint disease, L3-L4 bulging disc and L1-L2 herniated nucleus pulposus, L4-L5 right lateral herniation status post lumbar laminectomy, bilateral lumbar chronic polyradiculopathy by EMG.  The examiner opined that the Veteran's back disability was not likely due to his military service and was most likely due to the trauma received after military service (a bathtub injury and/or heavy lifting injury after release from military service when moving food stamp boxes).  The examiner noted that the Veteran claimed service connection for a back disability in 1975, some 12 years after his separation from military service.  At that time, he was found to have chronic recurrent myofasical syndrome and a normal lumbar x-ray.  After the military service by his own account, he worked stocking shelves at a supermarket in the United States and then in Puerto Rico.  He then worked for the Puerto Rico Social Security Services department where he frequently had to lift heavy boxes and injured his back on the job.  While the Veteran reported that he first injured his back during service in 1963 when he was attacked while working at a golf course, the records demonstrate only that he sustained rib fractures.  There was also no record of any report due to an attack on his person in his military service record or claims folder and no description of his low back bruises or any description of his back injury or complaints of pain by the Veteran on the date of the incident or any date after that.  The claims folder is silent for complaints of back pain or a back condition until 1975 and his separation examination and Report of Medical History in March 1963 did not indicate that there were any back problems.

In October 2012, the Board solicited an expert medical opinion from a VHA medical expert to determine whether the Veteran's low back disability was related to his service to include an opinion as to whether the Veteran and his wife's assertions were consistent with the medical evidence of record.

In a January 2013 letter, a VHA reviewer indicated that a single injury to the Veteran's back severe enough to result in longstanding degenerative changes would necessarily have resulted in an acute spinal fracture or dislocation at the time of the injury which would have been picked up on a radiographic plain films at the time of the Veteran's injury.  A single traumatic episode, even one resulting in fractured ribs in the thoracic region of the Veteran's spin, would not to a reasonable degree of medical certainty, have caused remote, severe degenerative changes to an entirely separate area of the Veteran's spine.  The VHA reviewer noted that if there were fractures of the Veteran's vertebrae at the time of the injury, he should have been treated with at least a lumbar brace and possibly with stabilizing surgery.  Since these injuries were not noted on the Veteran's imagine studies at the time of his injury and there were no physical examination findings to suggest such an injury was present, the Veteran was treated appropriately for his injuries at that time.  At the time of the Veteran's injury in 1963, magnetic resonance imaging (MRI) was not yet invented.  Therefore, the diagnosis of a herniated disc would have been based on a physical examination findings of low extremity pain, paresthesias positive straight leg raise test or positive demoral nerve stretch test, bowel or bladder incontinence or saddle anesthesia.  The VHA examiner also noted that if the Veteran suffered a strain of the back in 1963 with just pain and no fracture, the average person would have likely received no future treatment outside of the initial bed-rest and acetaminophen.  The medical records reflected the course of a patient who had multiple episodes of low back pain over his life which was not uncommon.  The VHA reviewer noted that the Veteran and his wife's statements concerning the Veteran's in-home treatment, recurrent symptoms etcetera, were not consistent with other individuals who had injured their backs in the 1960's and now suffered from more debilitating back disabilities.  Assuming the Veteran's statements to be true, the complaints of and treatment received by the Veteran were consistent with a degenerative process of the lumbar spine.  He additionally suffered from diabetic neuropathy which could also account for his symptoms of leg parathesias with progressive gait instability.  There was no specific evidence in the medical record to either support or refute the Veteran and his wife's statements concerning the chronicity of the disorder.  The VHA reviewer opined that to a reasonable degree of medical certainty, the Veteran's injury sustained while in service was not a direct cause of his current back disability.

As noted above, the Board determined that additional clarification was necessary prior to the adjudication of the Veteran's claim and returned the claims file to VHA.  This determination was in part based on an April 2013 argument of the Veteran's representative who contended that the January 2013 VHA reviewer did not discuss or consider the November 1995 private neurological opinion and the VHA reviewer did not take into account that the Veteran and his wife had not been not credible in their assertions regarding the etiology of the injury.

In July 2013, a second VHA medical opinion was provided to the Board.  In the July 2013 addendum, the VHA reviewer addressed the November 1995 note of a private neurologist which indicated that the Veteran's back disability was a result of the trauma he suffered while in the military.  The VHA reviewer opined that he was in disagreement as to these assertions of causality given the temporal relationship of the Veteran's pain noted in the private neurologist's November 1995 note.  The private neurologist stated that the pain in the Veteran's back was "initially not severe but two or three years later the pain worsened".  The VHA reviewer opined that this was not consistent with an acute traumatic injury to the spine.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed low back disorder, to include residuals of a lumbar laminectomy.

As there is a current diagnosis of lumbar degenerative joint disease, L3-L4 bulging disc and L1-L2 herniated nucleus pulposus, L4-L5 right lateral herniation status post lumbar laminectomy, bilateral lumbar chronic polyradiculopathy by EMG, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for arthritis on a presumptive basis is not warranted as the first evidence of arthritis of the lumbar spine is the November 2004 private x-ray report.  Significantly, on VA examination in December 1975, X-ray studies of the spine were negative for abnormality.  Accordingly, the record does not show manifestations of arthritis within one year of the Veteran's service separation and service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's low back disability, the Board notes that although service treatment records show that the Veteran was treated for fractured ribs after being kicked in the back in May 1963, the service treatment records do not indicate any associated back complaints with this injury.  The remainder of his service treatment records were negative for any complaints, treatments or diagnoses of any lumbar back disorders.  Significantly, the Veteran's October 1963 separation examination was negative for treatments, complaints or diagnoses related to a back disability.

The Board notes that when rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Regarding credibility, as a finder of fact, the Board must determine whether the lay testimony is credible, and in doing so may consider the absence of contemporaneous evidence.   Additionally, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

While the Board concedes that the Veteran suffered an injury in service as documented in a May 1963 treatment note, there is no evidence of any complaints, findings, treatment or diagnoses associated with a back disability.  As noted above, x-ray studies after this in-service injury only revealed fractures to the left 8th, 9th and 10th ribs.  Additionally, while the Veteran had the in-service injury to his low back and has contended that he has experienced longstanding back problems, there are no clinical findings or diagnoses of lumbar back until many years after service.  The first post-service evidence of a lumbar spine disability was the October 1975 emergency room visit with complaints of back pain and the first diagnosis of a low back disability was the December 1975 diagnosis of chronic low back strain.

The Board places greater weight of probative value on the history the Veteran has presented to medical professionals for treatment purposes years ago, than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]. 

To the extent that the Veteran argues that he has experienced a continuity of symptoms relating to his low back disability since service, the Board recognizes the statements and testimony offered from the Veteran and his spouse that reference the Veteran's complaints of low back pain after service, and his account of an in-service injury.  It is undisputed that the Veteran has had longstanding low back pain and that he endured an in-service injury.  To the extent the Veteran and his spouse's testimony refers to observations of the Veteran's low back problems after service, the Board finds such testimony both competent and credible.  However, the information about the Veteran's claimed in-service injury and resulting low back disability does not reference any additional documentation, medical findings, or research undertaken to verify the Veteran's claimed in-service low back injury or linking his current low back disability to that injury.  The fact that these assertions, which run contrary to the evidence of record, are repeated by the Veteran's wife in no way corroborates the Veteran's assertions. 

Additionally, in his January 2013 letter, the VHA reviewer noted that there was no specific evidence in the medical record to either support or refute the Veteran and his wife's statements concerning the chronicity of the disorder.  However, even if assuming the Veteran's statements to be true, the complaints of and treatment received by the Veteran were consistent with a degenerative process of the lumbar spine.  As noted above, the first evidence of degenerative changes in the Veteran's lumbar spine is a November 2004 private treatment report noted that x-rays demonstrated degenerative spondylosis and degenerative discogenic disease.  Further, the VHA reviewer also noted that the Veteran and his wife's statements concerning the Veteran's in-home treatment, recurrent symptoms etcetera, were not consistent with other individuals who had injured their backs in the 1960's and now suffered from more debilitating back disabilities.  

Accordingly, to the extent the Veteran and his wife assert that the Veteran has endured symptoms of a low back disability continuously since service, such assertions are contradicted by the objective medical evidence of record.  In particular, as noted above, the Veteran's May 1963 in-service treatment report indicated treatment only for fractured ribs, his October 1963 separation examination was negative for treatments, complaints or diagnoses related to a back disability, and the first post-service evidence of a low back disability was the December 1975 diagnosis of a chronic low back strain, approximately 12 years after active service.  

The Board in no way disputes that the Veteran has endured longstanding low back pain.  The evidence however favors a finding that this low back pain started after the Veteran's separation, not before.  As the Veteran was not diagnosed with a low back disability until years after service and there was a period between his claimed service injury and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Having found that the evidence is against a finding of continuity of symptomatology since service, the Board notes that the relationship between his low back disability and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

The Board notes that in a November 1995 treatment note, a private neurologist opined that the Veteran's lower back disorder was due to his in-service incident, based on the Veteran's stated history of lower back pain since service.
 
Conversely, September 2000 and June 2010 VA examinations determined that the Veteran's current back disability was not related to service.  Additionally, the VHA reviewer in a January 2013 letter opined that to a reasonable degree of medical certainty, the Veteran's injury sustained while in service was not a direct cause of his current back disability.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the January 2013 opinion of the VHA reviewer to be the most probative.  

Regarding the November 1995 treatment note, although the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) reaffirmed that, in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion. 

As noted above, the private neurologist's November 1995 opinion that that the Veteran's lower back disorder was due to his in-service incident was based on the Veteran's stated history of lower back pain since service.  However, as determined above, the evidence is against a finding of continuity of symptomatology since service.

Moreover, the private neurologist did not reconcile his opinion with contemporaneous service treatment records that are silent for any low back complaints as well as normal findings at service discharge.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence]. 

Additionally, no rationale was provided for this November 1995 opinion and the private neurologist did not provide any specific evidentiary or medical basis for the opinion aside from it being based on the Veteran's stated history of lower back pain since service.  

In contrast, the January 2013 VHA reviewer had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the November 1995  private neurologist's opinion.  In a July 2013 addendum opinion, the January 2013 VHA reviewer also specifically addressed the November 1995 private neurologist's opinion and determined that he was in disagreement as to these assertions of causality given the temporal relationship of the Veteran's pain noted in the private neurologist's note.  The VHA reviewer noted that the private neurologist's report of the Veteran's back initially not being severe but then worsening two or three years later, was not consistent with an acute traumatic injury to the spine.

The VHA reviewer also addressed the timing of the Veteran's symptoms, as he noted that that a single injury to the Veteran's back severe enough to result in longstanding degenerative changes would necessarily have resulted in an acute spinal fracture or dislocation at the time of the injury which would have been picked up on a radiographic plain films at the time of the Veteran's injury.  A single traumatic episode, even one resulting in fractured ribs in the thoracic region of the Veteran's spin, would not to a reasonable degree of medical certainty, have caused remote, severe degenerative changes to an entirely separate area of the Veteran's spine.  The VHA reviewer noted that this type of injury was not noted on the Veteran's imagine studies at the time of his injury and there were no physical examination findings to suggest such an injury was present.  Thus, there was no evidence to support any low back osteoarthritis at the time of the Veteran's reports of ongoing low back pain.

The examiner also provided a rationale for his conclusions when determining that to a reasonable degree of medical certainty, the Veteran's injury sustained while in service was not a direct cause of his current back disability.

For these reasons the Board finds the January 2013 VHA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current low back disability is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a left hip disability and his service, to include his service-connected cervical spine disorder, the Board finds that service connection is not warranted.

In reaching this conclusion, the Board has again considered the lay evidence offered by the Veteran to VA.  This includes his statements, the statements of his representative and the statements and testimony of his wife, in which they asserted their belief that the Veteran's claimed low back disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, lay persons are generally not competent to opine as to medical etiology or render medical opinions.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Sometimes the layperson will be competent to indentify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  That is, the Veteran is competent to report that he has low back symptoms; however, he is not competent to state that his low back disability is the result of his service.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the January 2013 VHA reviewer, who, as a medical professional, is competent to render opinions regarding medical matters.

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for a low back disorder, to include residuals of a lumbar laminectomy is denied.


_______________________________           ______________________________    
  JOAQUIN AGUAYO-PERELES 		                 C. TRUEBA
              Veterans Law Judge, 			          Veterans Law Judge, 
         Board of Veterans' Appeals                             Board of Veterans' Appeals



__________________________________
MICHAEL MARTIN
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


